DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 4 and 9 objected to because of the following informalities:  Claims 4 and 9 recite the limitation “the lens unit comprises a first lens portion and a second lens portion integrated formed.” However, this limitation is grammatically incorrect and will be interpreted as “the lens unit comprises a first lens portion and a second lens portion integrally formed.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 7-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recite that “the lens holder further comprises a plurality of protruding corner portions for increasing a wall thickness of the lens holder.” However, it is unclear how the protruding corner portions can be structured “for increasing a wall thickness of the lens holder.” Specifically, it is 
Claims 3 and 8 are rejected as being dependent upon claims 2 and 7, respectively, and failing to cure the deficiencies of the rejected base claim.
Claims 5 and 10 recite that “the lens module further comprises a lens fixing element clamped at a junction of the first lens portion and the second lens portion for fixing the lens unit.” However, it is unclear what structure is required by the claimed “lens fixing element.” Specially, while the claims recite the function of the lens fixing element, this limitation is unclear as it recites functional language without providing a discernable boundary on what structure of the “lens fixing element” performs the function. Specifically, it is unclear if a specific material/structure must be present in the “lens fixing element” to perform the function of “fixing the lens unit.” As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). To be clear, it is unclear if the claim is intended to require a specific clamping element, a specific protrusion that interacts with the lens holder, or some other structure not claimed. For the purposes of examination, the “lens fixing element” will be interpreted as a clamp.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3 and 6-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,748,946. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 6 are fully encompassed by reference claim 1 which recites a lens base reading on the claimed lens holder and a lens reading on the claimed lens unit, with mating threads and screw threads that include a gap formed between them.
Additionally, instant claims 2-3 and 7-8 are fully encompassed by reference claims 1-2 which require the mounting bracket to be a hollow space with a flange. Moreover, regarding the rectangular parallelepiped shape of claim 3, the reference claims recite a hollow space with a flange reading on the claimed limitation, and additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reference claims to have a rectangular parallelepiped shape as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Patent No. 8,792,192; hereinafter – “Chang”).
Regarding claim 1, Chang teaches a lens module comprising a lens holder (10) and a lens unit (20), wherein the lens holder (10) and the lens unit (20) are detachably assembled, the lens holder (10) defines a receiving hole (hole formed in “cask 12”) to receive the lens unit (20) (See e.g. Figs. 3-4 and 7; C. 3, L. 1-17), the receiving hole defines an inner wall (13) formed with a first thread (14) (See e.g. Figs. 3-4 and 7; C. 3, L. 5-8), the lens unit has an outer wall (21) formed with a second thread engaging (22) with the first thread (14) to mount the lens unit (20) in the receiving hole (See e.g. Figs. 3-8; C. 3, L. 9-31), a gap (25) is defined between the first thread and the second thread to prevent an overpressure in the lens module (C. 3, L. 66 – C. 4, L. 67: “when the lens barrel 20 is assembled with the holder 10, the portions of the external thread 22 that define the minimum diameter D2 do not contact the internal thread 14, thus forming the gap 25”).
Regarding claim 6, Chang teaches an electronic device comprising a lens module, the lens module comprising a lens holder (10) and a lens unit (20), wherein the lens holder (10) and the lens unit (20) are detachably assembled, the lens holder (10) defines a receiving hole (hole formed in “cask 12”) to receive the lens unit (20) (See e.g. Figs. 3-4 and 7; C. 3, L. 1-17), the receiving hole defines an inner wall (13) formed with a first thread (14) (See e.g. Figs. 3-4 and 7; C. 3, L. 5-8), the lens unit has an outer wall (21) formed with a second thread engaging (22) with the first thread (14) to mount the lens unit 
Regarding claims 2 and 7, Chang teaches the lens module according to claim 1 and the electronic device according to claim 6, respectively, as above.
Chang further teaches that the lens holder further comprises a plurality of protruding corner portions (11) for increasing a wall thickness of the lens holder (See e.g. Figs. 3-4 and 7; C. 3, L. 5-8).
Regarding claims 3 and 8, Chang teaches the lens module according to claim 2 and the electronic device according to claim 7, respectively, as above.
Chang further teaches that the lens holder is a hollow rectangular parallelepiped structure (11) having four protruding corner portions surrounding the receiving hole (See e.g. Figs. 3-4 and 7; C. 3, L. 5-8).
Regarding claims 4 and 9, Chang teaches the lens module according to claim 1 and the electronic device according to claim 6, respectively, as above.
Chang further teaches that the lens unit comprises a first lens portion (22) and a second lens portion (21) integrated formed, the second thread is formed on the first lens portion, the first lens portion is received in the receiving hole, and the second lens portion is partially received in and partially out of the receiving hole (See e.g. Figs. 3-8; C. 3, L. 66 – C. 4, L. 67).
Regarding claims 5 and 10, Chang teaches the lens module according to claim 4 and the electronic device according to claim 9, respectively, as above.
Chang further teaches that the lens module further comprises a lens fixing element (21) clamped at a junction of the first lens portion and the second lens portion for fixing the lens unit (See e.g. Figs. 3 and 7; C. 3, L. 9-20).
Claim(s) 1, 4-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okajima (U.S. Patent No. 4,582,350).
Regarding claim 1, Okajima teaches a lens module comprising a lens holder (6) and a lens unit (4), wherein the lens holder (6) and the lens unit (4) are detachably assembled, the lens holder (6) defines a receiving hole to receive the lens unit (4) (See e.g. Figs. 1-2 and 4; C. 2, L. 40-65), the receiving hole defines an inner wall formed with a first thread (6a) (See e.g. Figs. 2 and 4; C. 3, L. 4-42), the lens unit has an outer wall (26) formed with a second thread (4b) engaging with the first thread (6a) to mount the lens unit (4) in the receiving hole (See e.g. Figs. 1-2 and 4; C. 3, L. 4-60; C. 4, L. 64 – C. 5, L. 13), a gap (A, B) is defined between the first thread and the second thread to prevent an overpressure in the lens module (See e.g. Figs. 2 and 4; C. 3, L. 4-22: “a tooth profile 4b1 of the threaded part 4b is arranged to be shorter than a tooth profile of the female helically threaded part 6a to have a clearance A in the helicoidal coupling part between the female tube 6 and the threaded part 4b of the male tube 4”; C. 3, L. 43-60; C. 4, L. 50 – C. 5, L. 13).
Regarding claim 6, Okajima teaches an electronic device comprising a lens module, the lens module comprising a lens holder (6) and a lens unit (4), wherein the lens holder (6) and the lens unit (4) are detachably assembled, the lens holder (6) defines a receiving hole to receive the lens unit (4) (See e.g. Figs. 1-2 and 4; C. 2, L. 40-65), the receiving hole defines an inner wall formed with a first thread (6a) (See e.g. Figs. 2 and 4; C. 3, L. 4-42), the lens unit has an outer wall (26) formed with a second thread (4b) engaging with the first thread (6a) to mount the lens unit (4) in the receiving hole (See e.g. Figs. 1-2 and 4; C. 3, L. 4-60; C. 4, L. 64 – C. 5, L. 13), a gap (A, B) is defined between the first thread and the second thread to prevent an overpressure in the lens module (See e.g. Figs. 2 and 4; C. 3, L. 4-22: “a tooth profile 4b1 of the threaded part 4b is arranged to be shorter than a tooth profile of the female helically threaded part 6a to have a clearance A in the helicoidal coupling part between the female tube 6 and the threaded part 4b of the male tube 4”; C. 3, L. 43-60; C. 4, L. 50 – C. 5, L. 13).
Regarding claims 4 and 9, Okajima teaches the lens module according to claim 1 and the electronic device according to claim 6, respectively, as above.
Okajima further teaches that the lens unit comprises a first lens portion (4b) and a second lens portion (4a) integrated formed, the second thread (4b1) is formed on the first lens portion, the first lens portion (4b) is received in the receiving hole, and the second lens portion (4a) is partially received in and partially out of the receiving hole (See e.g. Figs. 1-2 and 4; C. 3, L. 4-22).
Regarding claims 5 and 10, Okajima teaches the lens module according to claim 4 and the electronic device according to claim 9, respectively, as above.
Okajima further teaches that the lens module further comprises a lens fixing element (8b, 24) clamped at a junction of the first lens portion and the second lens portion for fixing the lens unit (See e.g. Fig. 1; C. 2, L. 40 – C. 3, L. 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 7-8 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Inoue (PCT Pub No. WO 2013/175944 A1). All citations to Inoue are directed toward the English machine translation of Inoue, provided as a reference.
Regarding claims 2 and 7, Chang teaches the lens module according to claim 1 and the electronic device according to claim 6, respectively, as above.
Chang further teaches that the lens holder further comprises a plurality of protruding corner portions (11) for increasing a wall thickness of the lens holder (See e.g. Figs. 3-4 and 7; C. 3, L. 5-8).

Inoue teaches an imaging device comprising a lens holder (22) and a lens unit (21) in a receiving hole of the lens holder wherein the lens holder further comprises a plurality of protruding corner portions for increasing a wall thickness of the lens holder (See e.g. Figs. 1-3 and 7; P. 4, L. 161 – P. 5, L. 172).
Inoue teaches this structure with the protruding corner portions to provide “an imaging device capable of ensuring airflow between the inside and outside of the device while minimizing the penetration of foreign particles and unwanted light and suppressing the appearance of the foreign particles” (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module and electronic device of Chang with the protruding corner portions of Inoue to provide “an imaging device capable of ensuring airflow between the inside and outside of the device while minimizing the penetration of foreign particles and unwanted light and suppressing the appearance of the foreign particles,” as in Inoue (Abstract), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claims 3 and 8, Chang in view of Inoue teaches the lens module according to claim 2 and the electronic device according to claim 7, respectively, as above.
Chang further teaches that the lens holder is a hollow rectangular parallelepiped structure (11) having four protruding corner portions surrounding the receiving hole (See e.g. Figs. 3-4 and 7; C. 3, L. 5-8).

Inoue teaches this structure with the protruding corner portions to provide “an imaging device capable of ensuring airflow between the inside and outside of the device while minimizing the penetration of foreign particles and unwanted light and suppressing the appearance of the foreign particles” (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module and electronic device of Chang with the rectangular parallelepiped structure of Inoue to provide “an imaging device capable of ensuring airflow between the inside and outside of the device while minimizing the penetration of foreign particles and unwanted light and suppressing the appearance of the foreign particles,” as in Inoue (Abstract), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim(s) 2-3 and 7-8 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Okajima in view of Inoue (PCT Pub No. WO 2013/175944 A1). All citations to Inoue are directed toward the English machine translation of Inoue, provided as a reference.
Regarding claims 2 and 7, Okajima teaches the lens module according to claim 1 and the electronic device according to claim 6, respectively, as above.
Okajima fails to explicitly disclose that the lens holder further comprises a plurality of protruding corner portions for increasing a wall thickness of the lens holder.
However, Inoue teaches an imaging device comprising a lens holder (22) and a lens unit (21) in a receiving hole of the lens holder wherein the lens holder further comprises a plurality of protruding 
Inoue teaches this structure with the protruding corner portions to provide “an imaging device capable of ensuring airflow between the inside and outside of the device while minimizing the penetration of foreign particles and unwanted light and suppressing the appearance of the foreign particles” (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module and electronic device of Okajima with the protruding corner portions of Inoue to provide “an imaging device capable of ensuring airflow between the inside and outside of the device while minimizing the penetration of foreign particles and unwanted light and suppressing the appearance of the foreign particles,” as in Inoue (Abstract), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claims 3 and 8, Okajima in view of Inoue teaches the lens module according to claim 2 and the electronic device according to claim 7, respectively, as above.
Okajima fails to explicitly disclose that the lens holder is a hollow rectangular parallelepiped structure having four protruding corner portions surrounding the receiving hole.
However, Inoue further teaches that the lens holder is a hollow rectangular parallelepiped structure having four protruding corner portions surrounding the receiving hole (See e.g. Figs. 1-3 and 7; P. 4, L. 161 – P. 5, L. 172).
Inoue teaches this structure with the protruding corner portions to provide “an imaging device capable of ensuring airflow between the inside and outside of the device while minimizing the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module and electronic device of Okajima with the rectangular parallelepiped structure of Inoue to provide “an imaging device capable of ensuring airflow between the inside and outside of the device while minimizing the penetration of foreign particles and unwanted light and suppressing the appearance of the foreign particles,” as in Inoue (Abstract), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim(s) 4-5 and 9-10 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Chang or Okajima in view of Lee et al. (U.S. Patent No. 8,018,668).
Regarding claims 4 and 9, Chang and Okajima each teaches the lens module according to claim 1 and the electronic device according to claim 6, respectively, as above.
Chang further teaches that the lens unit comprises a first lens portion (22) and a second lens portion (21) integrated formed, the second thread is formed on the first lens portion, the first lens portion is received in the receiving hole, and the second lens portion is partially received in and partially out of the receiving hole (See e.g. Figs. 3-8; C. 3, L. 66 – C. 4, L. 67).
Okajima further teaches that the lens unit comprises a first lens portion (4b) and a second lens portion (4a) integrated formed, the second thread (4b1) is formed on the first lens portion, the first lens portion (4b) is received in the receiving hole, and the second lens portion (4a) is partially received in and partially out of the receiving hole (See e.g. Figs. 1-2 and 4; C. 3, L. 4-22).
Additionally, Examiner further submits reference Lee. Lee teaches a lens module comprising a lens holder (202) and a lens unit (201) wherein the lens unit comprises a first lens portion (2011, 2012, 
Lee teaches these first and second lens portions to provide a lens barrel overcoming the problems of being “difficult to assemble” and that “the barrel may become jammed/stuck in the holder” (C. 1, L. 9-14).
Therefore, even if Chang and Okajima did not teach the claimed first and second lens portions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module and electronic device of Chang or Okajima with the first and second lens portions of Lee to provide a lens barrel overcoming the problems of being “difficult to assemble” and that “the barrel may become jammed/stuck in the holder,” as in Lee (C. 1, L. 9-14).
Regarding claims 5 and 10, Chang in view of Lee and Okajima in view of Lee teaches the lens module according to claim 4 and the electronic device according to claim 9, respectively, as above.
Chang further teaches that the lens module further comprises a lens fixing element (21) clamped at a junction of the first lens portion and the second lens portion for fixing the lens unit (See e.g. Figs. 3 and 7; C. 3, L. 9-20).
Okajima further teaches that the lens module further comprises a lens fixing element (8b, 24) clamped at a junction of the first lens portion and the second lens portion for fixing the lens unit (See e.g. Fig. 1; C. 2, L. 40 – C. 3, L. 22).
Additionally, Lee further teaches that the lens module further comprises a lens fixing element clamped at a junction of the first lens portion and the second lens portion for fixing the lens unit (See e.g. Figs. 1-3; C. 1, L. 43-67; C. 2, L. 30-40).

Therefore, even if Chang and Okajima did not teach the claimed first and second lens portions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module and electronic device of Chang or Okajima with the fixing element of Lee to provide a lens barrel overcoming the problems of being “difficult to assemble” and that “the barrel may become jammed/stuck in the holder,” as in Lee (C. 1, L. 9-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
An et al. (U.S. PG-Pub No. 2018/0309913) teaches a camera module having a similar threaded structure.
Matsumoto et al. (U.S. PG-Pub No. 2013/0308216) teaches a lens with lens tube having a threaded configuration.
Watanabe (U.S. Patent No. 8,422,155) teaches a sliding member structure including a lens unit and lens holder with a similar threaded structure.
Ho (U.S. Patent No. 8,164,843) teaches a lens module with protrusions on the outer surface and a threaded engagement structure.
Ko (U.S. Patent No. 7,990,634) teaches a lens module with grooved barrel having a similar configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896